F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 19 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 TIMOTHY SHAWN JEYS,

          Plaintiff-Appellant,

 v.

 ENERGY WEST MINING COMPANY; TIFFANY
 R. LEONE; LESLIE M. DIMITMAN; KAREN L.                      No. 97-4107
 KOREVAAR; JILL M. POHLMAN; PAMELA L.                    (D.C. No. 97-CV-170)
 JACKLIN; JAMES A. HOLTKAMP; MARY                              (D. Utah)
 JANE BERG; JAIME M. SANDERS; WAYNE
 JENSEN; CHERI HUNSINGER; BARBARA
 PROCARIONE; JOAN COOK; CARBON
 CREDIT UNION; TRESSIE R. JONES; PAUL
 JAMES TOSCANO,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Jeys is a pro se litigator who appeals the dismissal of his complaint for

failure to state a cause of action. We review de novo a district court's dismissal

of an action for failure to state a claim and "uphold a dismissal under Fed. R. Civ.

P. 12(b)(6) only when it appears that the plaintiff can prove no set of facts in

support of the claims that would entitle him to relief, accepting the well-pleaded

allegations of the complaint as true." Yoder v. Honeywell, Inc., 104 F.3d 1215,

1224 (10th Cir.), cert. denied, 118 S. Ct. 55 (1997). As the district court's action

was correct, we affirm.



      Mr. Jeys' complaint violates every known rule of pleading. We attach a

copy of pages 2 and 3 of this complaint, which provide a chart listing the "acts of

negligence and injury" of which he complains. The complaint then sets forth, as

to each of the numerous defendants, the following:

      Without due process of the law, Without equal protection of the law,
      Without a warrant (U.S. Const. Amend. IV), plaintiff was injured
      pursuant to: Knowledge of the law (43 U.S.C. § 1986), discovery of
      the law (Fed. R. Civ. P. Rule 26(e)), constructive fraud/condition of
      the mind (Fed. R. Civ. P. 9 (b)), Neglect (42 U.S.C. § 1986) to
      protect plaintiff's peace, dignity, constitutional and civil rights, and
      the following acts of negligence and injury from the above chart
      [here Mr. Jeys sets forth various numbers from his chart shown in the

                                          -2-
      attachment] By Defendant ...."


      Defendants thereupon filed a written motion to dismiss the complaint for

failure to state a claim and the district court entered its order sustaining these

motions. We attach a copy of the district court's order.



      Mr. Jeys appeals this order. Mr. Jeys' first asserts he was not allowed "to

conduct proper discovery and to conduct a hearing regarding respondent's claim."

He argues "Pursuant to the 'Whole Truth Disclosure Doctrine' petitioner is

entitle[d] to full disclosure." He next argues the trial court "knew that by

dismissing the petitioner's case, petitioner's right to due process would be

violated[,] ... [t]hereby causing the petitioner further injury."



      Mr. Jeys' arguments are not persuasive. The trial court dismissed the

complaint for failure to state a claim. Mr. Jeys ignores his obligation to set forth

a short and plain statement of the claim showing he is entitled to relief. See Fed.

R. Civ. P. 8(a)(2). Giving Mr. Jeys' complaint the benefit of a liberal

construction, as we must, the complaint still fails to state a claim upon which

relief can be granted because it does not set forth any facts in support of its legal

conclusions. Additionally, Mr. Jeys is not entitled to discovery without first

making a proper showing he is entitled to discovery.

                                           -3-
      The order of the district court is AFFIRMED for substantially the same

reasons as set forth therein.



      Some of the Appellees have requested damages and double costs as a

sanction for a frivolous appeal. We deny these requests; however, Mr. Jeys is

advised that any further such pleadings may well result in sanctions being

imposed.



      The mandate shall issue forthwith.



                                      Entered for the Court


                                      WADE BRORBY
                                      United States Circuit Judge




                                        -4-